DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Status of Claims
This Office action is in reply to filing by applicant on 07/18/2022.
Claims 1 - 5 were elected as a part of a prior restriction requirement, and claims 6 - 21 were not elected.
Claims 1 - 5  are thus currently pending and have been examined.
This action is made non-final. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” or “step”  in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means", nor "step", but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This is because certain claim limitation(s) use a generic placeholder (in this case "component") that is coupled with functional language, the limitation(s) does not set forth sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 - "validation module"; "fulfilment module"; ;
Claim 2 - "validation module"; 
Claim 3 - "validation module";
Claim 5 - "fulfilment module".
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, including any equivalents thereof. Thus, the claim terms "validation module" and "fulfilment module" will be interpreted under Broadest Reasonable Interpretation as anything whatsoever, including computer hardware / software, capable of either validating or fulfilling, respectively, a potential trade.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 purports to be dependent upon all prior claims, and it references "the position"; only  preceding claim 3 however references "a position", thus claim 4 appears to have erred dependencies. For purposes of compact prosecution, claim 4 is mapped as if it depends from claim 3.
	Appropriate correction is required.
Claim 1 is objected to because of the following informalities:
Claim 1 refers to "updating the inventory records for both clients to reflect the executed trade.". There is no "both" preceding this term, nor is there anything resembling "both", noting that claiming "A or B" (i.e., client or client substitute, as claimed)  is not claiming "both" A and B.
	Appropriate correction is required.
The entire claim set 1 - 21 is objected to because of the following informalities:
Examiner notes again that claims 1 - 5  are analyzed herein as a result of a preceding restriction/ election requirement. However, unelected claims 6 - 21 remain unmarked in the docket claim set of 05/03/2021.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 - 5 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is directed to a system (machine).  The independent claim is thus directed to eligible statutory category of invention pursuant to 35 USC 101. (Step 1: YES, the independent claim falls  within a statutory category).
As to  independent system claim 1, it recites the limitations of:
receiving a buy or sell order placed by a registered client or other authorised party operating on the client's behalf for a 10financial instrument; responsive to receiving the order, validating the order prior to trade, wherein, for a buy order, query one or more trusted data repositories for 15account data for a nominated funds account; retrieving data associated with the client and/or trade, the data including at least one of (i) historical client trading data; and (ii) current market data; determine a 20likelihood of settlement for the buy order, utilising the retrieved data; following validation of the order, implementing an order configured to place the order in a queue responsive to determining that the likelihood of settlement meets or exceeds a predefined threshold; responsive to determining a matching order, immediately execute the 25trade and wherein the step of executing the trade comprises: instantaneously novating and clearing the trade; withdrawing funds corresponding to the traded amount from the nominated funds account and 30updating the inventory records for both clients to reflect the executed trade.
The several dependent claims 2 - 5 either: further refine the abstract idea of independent claim 1, further potentially apply computer elements as a tool to the abstract idea, and/or said dependent claims further contain non-computer related narrowing elements, as noted below:
for a sell order, query one or more trusted data repositories storing inventory data associated with the order; and implement 35one or more predictive algorithms to determine a likelihood of settlement for the sell order, utilising the retrieved data. (claim 2); wherein the order fulfilment in the queue is determined, at least in part, on the likelihood of settlement.  (claim 3); 5wherein the position is additionally determined based on an order value and time of placement. (claim 4); 10wherein the order fulfilment adjusts one or more parameters of the order to increase the likelihood of settlement (claim 5).
The abstract idea is making appropriate buy / sell decisions respecting securities.
The above cited abstract idea under its broadest reasonable interpretation falls into the categories of a commercial interaction and/or a fundamental economic principal, both of which are components of the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim 1 limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components (i.e., "system", "counterparty system", "electronic trading platform", "web server", "web application"; "computing device", "data repositories", and "module(s)",  to the recited abstract idea without more. They otherwise attempt to use a computer as a tool to perform the abstract idea. The additional limitations of the independent claims are once again being applied to the abstract idea.
The dependent claims as above also lack any elements, including:
"system", "counterparty system", "electronic trading platform", "web server", "web application"; "computing device", "data repositories",  and "module(s)",  which components are housed within the independent claim upon which the dependent claims are necessarily based;
additional computer related elements in the dependent claims: "modules", claims 2, 3 and 5; and "data repositories", claim 2;
non-computer related  elements in the claims  (clients, accounts, historical data).
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality.
The claims as above lack any elements, whether computer related or not,  which are sufficient to amount to significantly more than the above stated abstract idea(s), either considered separately or as an ordered combination.
The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), whether considered separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1 - 5 are not patent-eligible per  35 USC 101.  

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1 - 5 are rejected pursuant to 35 USC 103 as being unpatentable over  Toffey (US20080281750A1) in view of Narang (WO2001009698A2).

Regarding claim 1:
Toffey  discloses:
A computer system for facilitating instantaneous settlement of a financial transaction by a central counterparty system, comprising: ("The present invention relates generally to electronic trading methods and systems and, more particularly, to administering prime brokerage through an electronic trading system that provides straight-through processing and the intercommunication therethrough.", [004]) and see [ABSTRACT];
an electronic trading platform comprising: a web server implementing a web application accessible by a user computing device, the web application configured to: ("The present invention relates generally to electronic trading methods and systems and, more particularly, to administering prime brokerage through an electronic trading system that provides straight-through processing and the intercommunication therethrough.", [004]) and ("It is also within the scope of the present invention that computers 200, 260 and 265 may be handheld or table computing devices, such as a personal digital assistant (PDA), pocket PC, and tablet PC, or the like. Computers 200, 260 and 265 have access to a communications network via a modem or broadband connection to permit data communication between the participants and the STP trading platform 100.", [064]) and ("Although the exemplary embodiments described herein are described in terms of a distributed, networked software solution operative in a client-server environment, a wholly server-based or client-based approach could be adopted, so long as the system was configured to provide the functionality disclosed herein.", [041]) and ("In the exemplary embodiment, the account management module 120 is database management software programmed with graphical interfaces to provide a web-based program that can display information retrieved from the account management database 110 via the Internet and create, update, modify or delete, as applicable, account records including settlement instructions.", [63]);
receive, via the web application, a buy or sell order placed by a registered client or other authorised party operating on the client's behalf for a financial instrument; ("In general, the STP trading platform 100 operates according to an inquiry-based trading environment. Thus, typically, a customer desiring to buy or sell financial instruments makes an electronic inquiry of one or more dealers for prices at which the instruments can be bought or sold.", [045]) and ("Indicative market pricing feeds or composite price matrices, such as those shown and described herein, generally receive near real-time indicative pricing data from dealers.", [43]) and ("an electronic trading component 275 of the dealer-side software client 270 permits dealers to receive trade inquiries from customers, create axes, manage the provision of market prices to customers in response to the inquiries through the STP trading platform 100, execute trades, receive customer allocations, confirm trade details and allocation instructions, generate confirmations, and perform other back office tasks.", [046]) and ("For example, the account management interface 600 has a minimum standard for information that must be entered in order to create a new account or sub-account. ", [074]), so called "buy or sell orders" may be received from clients who are registered / authorized;
responsive to receiving the order, the web server configured to implement a validation module for validating the order prior to trade, ("The account management module 120 also preferably performs account validation, as described further below.      .   .   .      The account management interface 600 is preferably standardized and provides field level validation to reduce the possibility of errors in the account information. For example, the account management interface 600 has a minimum standard for information that must be entered in order to create a new account or sub-account. ", [074]) and ("As a result of the standardization and validation performed by the account management module 120 in the creation and input of accounts, customers dealers and, if necessary, prime brokers have access to an accurate and centralized depository of account and sub-account information and associated settlement instructions.", [078]);
wherein, for a buy order, the validation module is configured to: (a) automatically query one or more trusted data repositories for: - retrieving account data for a nominated funds account; - retrieving meta data associated with the client and/or trade, the meta data including at least one of (i) historical client trading data; and (ii) current market data; ("In general, the STP trading platform 100 operates according to an inquiry-based trading environment. Thus, typically, a customer desiring to buy or sell financial instruments makes an electronic inquiry of one or more dealers for prices at which the instruments can be bought or sold.", [045]) and ("Each allocation ticket contains an identifier that permits the electronic trading module 160 to store a data record for each allocation ticket in the trade history database 115.", [051]) and ("Trade history databases 115 and account management databases 110 are controlled by the software modules 120, 140, 160 to retrieve data, when necessary. The storage devices themselves may be any mass storage devices capable of storing large amounts of data in an organized fashion,", [067]) and ("The typical trading cycle begins with traders for customers accessing indicative market pricing feeds, although, as described below, trades can be initiated through an internal order management system. Indicative market pricing feeds or composite price matrices,    .   .   .  generally receive near real-time indicative pricing data from dealers.", [043]);
following validation of the order, implementing an order fulfilment module configured to place the order in a queue ("Moreover, by maintaining a centralized database of standing settlement instructions, the described STP trading platform reduces the possibility of trade failures due to inaccuracies in the provisions of settlement instructions between customers and dealers.", [027]) and ("In the exemplary embodiment, the account management database 110 stores standing settlement instructions pertaining to each of the customer accounts.", [053]);
responsive to determining a matching order, ("If the customer agrees that the information it received from the dealer matches with the information in its database, the customer will transmit an indication that the customer affirms the trade details and the settlement instructions via the STP trading platform 100 to the dealer.", [0115]);
immediately execute the trade and wherein the step of executing the trade comprises: ("Once the customer identified an acceptable dealer the customer and dealer would verbally agree to the negotiated price for the desired fixed income instrument and execute the trade.", [007]) and ("The STP trading platform servers 105 may be computer servers of any type known in the industry, but capable of handling the flow of data on a substantially real-time basis.", [066]);
the centralised trading system instantaneously novating and clearing the trade; ("In accordance with an embodiment of the present invention, the STP Trading Platform 100 is configured to track the selections made by the parties to a trade to determine whether a novation or assignment has been triggered.", [089]) and ("the entity that is considered the remaining party to the transaction and, therefore, has the right to accept/reject a trade that was assigned to another 3rd party entity (as defined by the ISDA Novation protocol). In the Remaining Party Model, the prime broker remains principle to the original “give-up” transaction. Thus, upon a novation event, they are considered the “Remaining Party” (the customer remains as transferor and the step-in dealer as the transferee) and can accept or reject the assignment.", [088]);
withdrawing funds corresponding to the traded amount from the nominated funds account using an instant funds transfer process; and ("The customer may be any person or entity desiring to trade but generally refers to buy-side institutions, such as investment funds, institutional investors, money market funds, and mortgage brokers to name a few. ", [007]) and ("After a transaction is effected through the electronic trading module 160 of the STP trading platform 100, or through an alternate electronic trading system or via telephone and imported into the STP trading platform 100, the customer may make any necessary account allocations to block trades.    . . .   The account management module 120 includes, at least in part, an account management database 110 for the storage and maintenance of account and sub-account information for each of the customers' client's accounts.", [051]) and ("Thus, the standardized and integrated approach of the STP trading platform both streamlines and comprehensively improves the trading process. Due to integration of such functionality, the trading platform also provides an electronic, paperless solution for the entire trading cycle, including trade order generation, trade execution, prime broker administration, trade allocation, allocation and trade detail acknowledgement, electronic trade confirmation, and access to standing settlement instructions to facilitate settlement of trades.", [027]); 
updating the inventory records for both clients to reflect the executed trade. ("When a customer updates, creates anew, or modifies an account or settlement instruction, the changes will be almost immediately available to all participants that the customer has enabled to view such settlement instructions, thereby streamlining the process of updating account information and eliminating the need for duplicative systems and processes.", [078]) and ("The customer-side software client 210 is configured to receive and display the composite price screens and to permit customer traders to create trade inquiries, search dealer offerings, receive dealer axes, execute trades, allocate trades,", [044]) and ("In the exemplary embodiment, the account management module 120 is database management software programmed with graphical interfaces to provide a web-based program that can display information retrieved from the account management database 110 via the Internet and create, update, modify or delete, as applicable, account records including settlement instructions.", [063]).  
Toffey does not expressly disclose, but Narang teaches (note that the page/line numbering of Narang below refers to its PDF copy, which is attached to this wrapper):
(b) implement one or more predictive algorithms to determine a likelihood of settlement for the buy order, utilising the retrieved data;  Throughout this document, claim limitations will be given their Broadest Reasonable Interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111), and this may be the only express notice of BRI's multiple application(s) herein; that said, the just referenced claim limitation's meaning under BRI includes any "predictive algorithms" of any sort relating to the probability / likelihood that any generically claimed (as here) "buy / sell order" may occur, that said   .   .   .  ("If this criteria is met, output, R(T), can be substituted in place of R(T) in the algorithm prob[L(P,T)] = 1 - k*F(P)/R(T) in order to yield the probability that a limit order priced at (P) will get filled within time interval (T).", [page 11, lines 24 - 31]) and  ("In the case of a buy order, a "good" price would be one that is high enough to give a high likelihood of being filled, but one which is low enough to ensure that the buyer does not overpay for the stock.", [page 1, lines 30 - 32]) and ("Further, the estimated probability of the limit order may be outputted to the client computers over the network.", [just above "brief ... drawings]) and ("A method for estimating a probability (prob) associated with a limit order, comprising the steps of: (a) receiving an indicia identifying a security; (b) estimating a probability with which a limit order for the security will be filled; and (c) outputting the probability of the limit order.", [claim 1])  and see [ABSTRACT]), examiner notes that a limit order is both bought and sold at the same price, and, generically speaking, which is all that is claimed vis a vis algorithms, one must "sell" at the same price/ quantity as one "buys' for a settlement (in this case, a limit orders(s)) to ever occur, thus, as presently claimed, the likelihood of a sale probability-wise is equivalent to the likelihood of a buy, only ones perspective vis a vis buying or selling is different;
responsive to determining that the likelihood of settlement meets or exceeds a predefined threshold; ("A system, method and article of manufacture are provided for estimating a probability associated with a limit order. First, an indicia identifying a security is received from a user. A probability with which a limit order for the security will be filled [i.e., "settled"] is then estimated. Estimation of the probability may be based on various factors such as a desired time interval during which the limit order is to be filled, a desired price for the limit order, and/or a current bid price and offered price of the security. Thereafter, the probability of the limit order is outputted. The probability may be estimated on a server connected to a plurality of client computers via a network. By this structure, the indicia may be received from the client computers over the network. Further, the estimated probability of the limit order may be outputted to the client computers over the network.", [page 3, lines 4 - 13]) and  ("Then, discount outliers to the fit so that the standardized residual of any observation is no greater than a fixed threshold, l e number two, and then re-estimate a new regression line using the appropriate discounting schedule [page 12, lines 29 - 32]) and ("1. A method for estimating a probability (prob) associated with a limit order, comprising the steps of: (a) receiving an indicia identifying a security; (b) estimating a probability with which a limit order for the security will be filled; and (c) outputting the probability of the limit order."[claim 1]) and ("good" price would be one that is high enough to give a high likelihood of being filled, but one which is low enough to ensure that the buyer does not overpay for the stock.", [page 1, lines 30 - 32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Toffey to incorporate the teachings of Narang because Toffey would be more efficient if it could predict through algorithms or other which potential trades might be productive as in Narang. ("The estimator R/(T) thus represents an adaptive, robust algorithm for predicting the future trading range of an exchange-traded security in real time. As set forth hereinabove, R(T) denotes the trading range of some security over the forthcoming interval (T), and the estimator R/T) is a valid substitute for R(T) In order for the estimator R/T) to be useful in the context of pricing limit orders for commercial use, it should have certain characteristics"), Narang at page 11, lines 33 - 35]).
Regarding claim 2:
The combination of Toffey and Narang disclose all limitations of claim 1:
Toffey further teaches:
wherein, for a sell order, the validation module is further configured to: (a) automatically query one or more trusted data repositories storing inventory data associated with the order; and ("In general, the STP trading platform 100 operates according to an inquiry-based trading environment. Thus, typically, a customer desiring to buy or sell financial instruments makes an electronic inquiry of one or more dealers for prices at which the instruments can be bought or sold.", [045]) and  ("Each allocation ticket contains an identifier that permits the electronic trading module 160 to store a data record for each allocation ticket in the trade history database 115.", [051]) and ("Trade history databases 115 and account management databases 110 are controlled by the software modules 120, 140, 160 to retrieve data, when necessary. The storage devices themselves may be any mass storage devices capable of storing large amounts of data in an organized fashion,", [067]) and ("A summary of the trading cycle will now be described. The typical trading cycle begins with traders for customers accessing indicative market pricing feeds, although, as described below, trades can be initiated through an internal order management system. Indicative market pricing feeds or composite price matrices, such as those shown and described herein, generally receive near real-time indicative pricing data from dealers.", [043]);
Narang further teaches: 
(b) implement one or more predictive algorithms to determine a likelihood of settlement for the sell order, utilising the retrieved data.   ("If this criteria is met, output, R(T), can be substituted in place of R(T) in the algorithm prob[L(P,T)] = 1 - k*F(P)/R(T) in order to yield the probability that a limit order priced at (P) will get filled within time interval (T).", [para starting w/ "The present invention" about 25 para below "description"]) and ("By this structure, the indicia may be received from the client computers over the network. Further, the estimated probability of the limit order may be outputted to the client computers over the network.", [just above "brief ... drawings]) and ("A method for estimating a probability (prob) associated with a limit order, comprising the steps of: (a) receiving an indicia identifying a security; (b) estimating a probability with which a limit order for the security will be filled; and (c) outputting the probability of the limit order.", [claim 1])  and see [ABSTRACT]), noting that, as mentioned above, a limit order is both bought and sold at the same price. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Toffey to incorporate the teachings of Narang because Toffey would be more efficient if it could predict through algorithms or other which potential trades might be productive as in Narang. ("The estimator R/(T) thus represents an adaptive, robust algorithm for predicting the future trading range of an exchange-traded security in real time. As set forth hereinabove, R(T) denotes the trading range of some security over the forthcoming interval (T), and the estimator R/T) is a valid substitute for R(T) In order for the estimator R/T) to be useful in the context of pricing limit orders for commercial use, it should have certain characteristics"), Narang at page 11, lines 33 - 35]).
Regarding claim 3:
The combination of Toffey and Narang disclose all limitations of claim 1 or 2:
Toffey further teaches:
wherein the order fulfilment module places the order in the queue in a position that is determined, at least in part, on the likelihood of settlement.  Using BRI as noted above, the  existence/position of the "queue" itself within the program, or the placing of orders within said queue in any specific position, are both associated with a perceived likelihood of a settlement occurring per the limitation's language, and both of these situations read on this limitation; that said, examiner opts for the former situation   .   .   .   ("In the exemplary embodiment, the account management database 110 stores standing settlement instructions pertaining to each of the customer accounts.", [053]) and ("In step 3 e, customer traders manually enter trade orders or electronically upload orders from OMS that would include allocation instruction,    .   .   .   These inquiries include information related to the customer's prime broker if a prime broker is to be used for the transaction.", [084]); i.e., a "queue(s)" position/existence is a function of orders within it having some likelihood of being executed.
Regarding claim 4:
The combination of Toffey and Narang disclose all limitations of "any one of the preceding claims" (note that, in accord with the above Objection to claim 4, claim 4 is mapped as if it depends from claim 3.
Toffey further teaches:
wherein the position is additionally determined based on an order value and time of placement. (please see above Objection as to claim 4)   ("Moreover, by maintaining a centralized database of standing settlement instructions, the described STP trading platform reduces the possibility of trade failures due to inaccuracies in the provisions of settlement instructions between customers and dealers.", [027]) and  ("If the customer selects a particular dealer's price while there is “on the wire” time remaining, then the dealer must honor the firm price and the transaction will automatically be accepted.", [047]), once again, the said "queue's" existence/ position as set forth in claim 3, upon which claim 4 appears to be dependent from, has both values / times.
Regarding claim 5:
The combination of Toffey and Narang disclose all limitations of "any one of the preceding claims":
Toffey further teaches:
wherein the order fulfilment module is further configured to automatically adjust one or more parameters of the order to increase the likelihood of settlement.  ("The customer-side software client 210 is configured to receive and display the composite price screens and to permit customer traders to create trade inquiries, search dealer offerings, receive dealer axes, execute trades, allocate trades, and perform various other back office functions, as further described below. The customer generally views a composite price screen so as to gather information relating to a particular fixed income instrument. Dealers may also view composite price screens to keep apprised of market trends. As described below, the customer can initiate a trade inquiry from the composite price screens.", [044]) and("Such standardization and automation reduces the possibility of human input errors, which are a source of costly trade settlement failures.", [077]) and  ("Customer software may also electronically handle sub-account allocation in an automated fashion. The STP trading platform 100 enables customers to initiate the trading process using OMS 222, and electronically allocate block trades executed on the STP trading platform 100 using associated software.", [052]).

Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Penney (US20040143539A1) - Method and apparatus for trading financial assets, such as foreign exchange and money market instruments, commodities and securities. The invention, which may be accessed over an interconnected data communications network, such as the Internet, using a standard Web browser, as well as via a proprietary user interface, receives customer requirements, automatically combines and organizes those requirements into a batch of orders according to a set of customer preferences, and displays the batch of orders to the customer, along with indicative or actual price quotes, such that the customer may select and process multiple orders and multiple requirements in simultaneously. Orders are priced and booked automatically.
Lazarus (USRE42663E1)  - Predictive modeling of consumer financial behavior, including determination of likely responses to particular marketing efforts, is provided by application of consumer transaction data to predictive models associated with merchant segments, which are derived from the consumer transaction data based on co-occurrences of merchants in sequences of transactions. Merchant vectors represent specific merchants, and are aligned in a vector space as a function of the degree to which the merchants co-occur. Supervised segmentation is applied to merchant vectors to form merchant segments. Merchant segment predictive models provide predictions of spending in each merchant segment for any particular consumer, based on previous spending by the consumer. Consumer profiles describe summary statistics of each consumer's spending in the merchant segments, and across merchant segments. Consumer profiles include consumer vectors derived as summary vectors of selected merchants patronized by the consumer. Predictions of consumer behavior are made by applying nearest-neighbor analysis to consumer vectors.
Bykowsky (US20180260859A1) - An automated exchange system is provided which includes a smart electronic double auction for allocating audience items among prospective buyers and sellers and for calculating a set of prices for the audience items based on buyer bids from the buyers and seller offers from the sellers, including remote terminals for initiating and transmitting data including buyer bids and seller offers; and a central trade exchange system including a trading means for receiving buyer bids and seller offers from said remote terminals, simultaneously processing the buyer bids and the seller offers, identifying a set of trades in audience items between buyers and sellers which optimize gains obtained by buyers and sellers from the set of trades in audience items based on the bids and offers received by said trading means, and calculating a price for each audience item in the set of trades, and identifying rejected buyer bids and rejected seller offers.
Katsuyama  (US20160078538A1) - A number of techniques for improving electronic trading are disclosed. According to some embodiments, an electronic trading system may selectively disclose to, or withhold from, trade participants order book data depending on whether each participant's trade order meets a predetermined threshold price and/or threshold size or other criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698